Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to communication filed 7/26/22. 
Response to Arguments

Applicant argues that the second authorization is generated based on a comparison of the determined first spacing and with the determined second spacing, a receiving level comparison of the determined first receiving level with the determined second receiving level, and a comparison of the first distance with the second distance. It is the examiner’s position that the reference of Yakovenko teaches determining that the mobile phone is within a first pre-determined distance from the motor vehicle and this first predetermined distance is between 10-30 meters (paragraph 034). Yakovenko teaches also teaches determining when the mobile phone is located in a second predetermined distance from the vehicle and this predetermined distance is about 3meters (paragraph 035). The first and second distance are inherently compared with each other because different functions or authorization are implemented based on the location of the key fob (paragraph 05-036). The second distance of the mobile phone from the vehicle is less than the first distance. It is also the examiner’s position that the vehicle is unable to determine if the mobile phone is located in the first communication range or the second communication range (paragraph 037) unless there is a distinction (comparison) between the first and second communication range. Yakovenko also teaches tracking the distance between the mobile phone and the vehicle and determines when the user is approaching the vehicle (paragraph 038-039).
Applicant argues that the reference of Yakovenko is silent on teaching how Time of Flight, triangulation, trilateration and or receive signal strength indicator are used together. it is the examiner’s position that the applicant’s claims are broader than argued, the claims does not recites the limitation of  Time of Flight, triangulation, trilateration and or receive signal strength indicator are used together. The reference of Yakovenko teaches the use of Time of Flight, triangulation, trilateration and or receive signal strength indicator for determining a distance (paragraph 038) which reads on the limitations of claimed. 
Regarding applicant’s argument regarding comparing the first and second receiving level, it is the examiner’s position that the reference of Yakovenko teaches the use of  the received signal level (signal strength) to determine the distance between the mobile phone and the vehicle (paragraph 038). Phatak et al. is relied upon for teaching the distance is obtained from the signal level by comparing the measures signal level with a reference signal level (abstract, paragraph 021).

In response to applicant's argument that the reference of Phatak is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yakovenko teaches the use of  the received signal level (signal strength) to determine the distance between the mobile phone and the vehicle (paragraph 038) and the reference of Phatak et al. is relied upon for teaching the distance is obtained from the signal level by comparing the measures signal level with a reference signal level (abstract, paragraph 021).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,11-14,16,18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. US Patent Application Publication 20190168712 in view of Phatak et al. US Patent Application Publication 20080039114.


Regarding claim 9, Yakovenko teaches a method for operating a functional unit of a motor vehicle using an identification system, the method comprising: transmitting, by a mobile identification element to an identification device (vehicle), a first identification signal for a first authorization with the identification system for operating the functional unit (step 202, paragraph 033); transmitting , by the mobile identification element to the identification device, a second identification signal for a second authorization with the identification system for operating the functional unit (paragraph 035); determining, by the identification device, a first signal duration of the first identification signal in order to determine a first spacing of the identification element from the identification device at a first point in time (paragraph 018); determining, by the identification device, a first receiving level (signal strength) of the first identification signal at the first point in time (paragraph 018, 022); determining, by the identification device, a second signal duration of the second identification signal in order to determine a second spacing of the identification element from the identification device at a second point in time (paragraph 035), which is different from the first point in time; determining (paragraph 035), by the identification device, a second receiving level of the second identification signal at the second point in time (paragraph 035-036). Yakovenko teaches activating a vehicle function when the it is determined that the fob is located in  a particular location with respect to the vehicle and operating the functional unit only if the first and second authorizations are present (paragraph 036). Yakovenko teaches a comparison between the first spacing and second spacing based on the communication range of the first spacing (paragraph 038) and communication range for the second spacing (paragraph 036) but is silent on teaching comparing, by the identification device, the first receiving level and the second receiving level with at least one reference receiving level stored in a storage medium to determine a first distance of the identification element from the identification device at the first point in time and a second distance at the second point in time. Phatak et al. in an analogous art teaches determining a location based on the received signal strength and determining the location based on a comparison between the received signal strength and a reference signal strength (abstract, paragraph 021).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko et al. as disclosed by Phatak et al. at the time of the invention because such modification represents an effective and reliable means for determining location information based on the received signal strength. 

Regarding claim 11, Yakovenko teaches the second authorization is generated if the first spacing is greater than the second spacing (the second spacing representing the authentication zone is closer to the vehicle than the first spacing, paragraph 036).

 Regarding claim 12, Yakovenko teaches the first and second identification signals are received by a plurality of receiving devices of the identification device, and a respective signal duration measurement and a respective spacing determination from the respective paragraph 024-025)
Regarding claim 13, Yakovenko teaches a position of the identification element relative to the motor vehicle is determined depending on the respectively determined spacings of the respective plurality of receiving devices (paragraph 024-025).
Regarding claim 14, Yakovenko teaches the first and second spacing are only taken into account in the comparison when the respective first and second spacing falls below a predetermined spacing threshold value (the first and second spacing is based on the first and second communication range, paragraph 036-038).
Regarding claim 16, Yakovenko teaches an identification system, comprising: at least one identification device (paragraph 018-019); an identification element (paragraph 018); and an electronic computing device (paragraph 018-019), wherein the identification system is configured to transmit, by the mobile identification element to the identification device, a first identification signal for a first authorization with the identification system for operating the functional unit (paragraph 035); transmit, by the mobile identification element to the identification device, a second identification signal for a second authorization with the identification system for operating the functional unit (paragraph 035); determine, by the identification device, a first signal duration of the first identification signal in order to determine a first spacing of the identification element from the identification device at a first point in time (paragraph 018); determine, by the identification device, a first receiving level of the first identification signal at the first point in time (paragraph 018, 022); determine, by the identification device, a second signal duration of the second identification signal in order to determine a second spacing of the identification element from the identification device at a second point in time, which is different from the first point in time (paragraph 035);  determine, by the identification device, a second receiving level of the second identification signal at the second point in time (paragraph 035-036). Yakovenko teaches activating a vehicle function when the it is determined that the fob is located in  a particular location with respect to the vehicle and operating the functional unit only if the first and second authorizations are present (paragraph 036). Yakovenko teaches a comparison between the first spacing and second spacing based on the communication range of the first spacing (paragraph 038) and communication range for the second spacing (paragraph 036) but is silent on teaching comparing, by the identification device, the first receiving level and the second receiving level with at least one reference receiving level stored in a storage medium to determine a first distance of the identification element from the identification device at the first point in time and a second distance at the second point in time. Phatak et al. in an analogous art teaches determining a location based on the received signal strength and determining the location based on a comparison between the received signal strength and a reference signal strength (abstract, paragraph 021).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko et al. as disclosed by Phatak et al. at the time of the invention because such modification represents an effective and reliable means for determining location information based on the received signal strength. 
Regarding claim 18, Yakovenko teaches the identification system is configured so that second authorization is generated if the first spacing is greater than the second spacing  (paragraph 05-06,026,32, communication 36 is greater communication 38 when the user is approaching the vehicle).
Regarding claim 23, Yakovenko teaches the mobile identification element is a vehicle key of the motor vehicle (paragraph 019).
Regarding claim 24, Yakovenko teaches the mobile identification element is a vehicle key of the motor vehicle (paragraph 019).


Claim(s) 10,17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. US Patent Application Publication 20190168712 in view of Phatak et al. US Patent Application Publication 20080039114 and further in view of Kim et al. US Patent Application publication 20190292839.
Regarding claim 10. Yakovenko is silent on teaching the second authorization is generated if the determined first spacing is exceeded by the determined second spacing. Kim in an analogous art teaches generating an authentication to lock the door when first spacing is exceeded by the determined second spacing indicating that the person is walking away from the vehicle (paragraph 090-091).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko in view of Phatak at the time of the invention as disclosed by Kim et al. because such modification improves the security of the vehicle by ensuring the vehicle is secured when the user walk away from the vehicle. 
       Regarding claim 17, Yakovenko is silent on teaching  the identification system is configured so that the second authorization is generated if the determined first spacing is exceeded by the determined second spacing. Kim in an analogous art teaches generating an authentication to lock the vehicle door when the second spacing is greater than the first spacing which indicates that the user is walking away from the vehicle (paragraph 090,091).
It would have been obvious to one of ordinary skill in the art to modify the system of Yakovenko in view of Phatak at the time of the invention as disclosed by Kim et al. because such modification improves the security of the vehicle by ensuring the vehicle is secured when the user walk away from the vehicle. 




        Regarding claims 19-20, Yakovenko is silent on teaching the first and second
identification signals are received by a plurality of receiving devices of the identification
device, and the identification system is configured to perform a respective signal
duration measurement and a respective spacing determination from the respective plurality receiving devices at the first point in time and at the second point in time. Kim in an analogous art teaches the first and second identification signals are received by a plurality of receiving devices of the identification
device, and the identification system is configured to perform a respective signal duration measurement and a respective spacing determination from the respective plurality receiving devices at the first point in time and at the second point in time (paragraph 043-046,0100). Kim teaches the  identification system is configured to determine a position of the identification element relative to the motor vehicle depending on the respectively determined spacings of the respective plurality of receiving devices (paragraph 0100).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yakovenko in view of Phatak at the time of the invention as disclosed by Kim et al. because such modification provides for a more accurate localization of the mobile device and  the vehicle’s function to be controlled based on the location of the mobile device. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. US Patent Application Publication 20190168712 in view of Phatak et al. US Patent Application Publication 20080039114 and further in view of Colella US Patent Application Publication 20160261291.
Regarding claim 15, Yakovenko is silent on teaching comparing the first receiving level comparison with the second receiving level comparison; and selecting, depending upon the comparison of the first receiving level comparison with the second receiving level comparison, one of the first and second ones of the plurality of receiving devices to determine the first and second distances of the identification element from the selected one of the first and second receiving devices. Colella in an analogous art teaches comparing the first receiving level comparison with the second receiving level comparison; and selecting, depending upon the comparison of the first receiving level comparison with the second receiving level comparison, one of the first and second ones of the plurality of receiving devices to determine the first and second distances of the identification element from the selected one of the first and second receiving devices (paragraph 068-069).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Yakovenko in view of Phatak as disclosed by Colella because such modification provides for a more effective and efficient communication between the vehicle and the portable device by selecting the receiving unit that is more effective in localizing the portable device. 

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior art of record is silent on teaching 21. (New) The identification system of claim 16, wherein the identification system is configured so that the first and second spacing are only taken into account in the comparison when the respective first and second spacing falls below a predetermined spacing threshold value.

Regarding claim 22, the prior art of record is silent on teaching the identification system perform a first receiving level comparison of a first one of the plurality of receiving devices of the identification device;
perform a second receiving level comparison of a second one of the plurality of receiving devices of the identification device;
compare the first receiving level comparison with the second receiving level comparison; and
select, depending upon the comparison of the first receiving level comparison with the second receiving level comparison, one of the first and second ones of the plurality of receiving devices to determine the first and second distances of the identification element from the selected one of the first and second receiving devices.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683